UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------
DAVID WHITAKER, an individual; MON ETHOS PRO
CONSULTING, LLC, a Massachusetts limited liability
company,                                                                            Civil Action
                           Plaintiffs,
         vs.                                                                    Case No. 20-cv-02831

BBF PARTNERS LLC, a New York domestic liability
company doing business as BUSINESS FUNDING SOURCE;
DAY TO DAY FUNDING LLC, a New York domestic
limited liability company; MZEED INC., a New York
domestic business corporation; RAPID CAP, INC., a New
York domestic business corporation; and JANE AND JOHN
DOES Nos 1-50 and/or XYZ CORPORATIONS 1-50

                           Defendants.
--------------------------------------------------------------------------X


                                          RULE 7.1 STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Mon Ethos Pro Consulting LLC,
by and through its attorneys Buchalter, A Professional Corporation, states that it has no parent
corporation, and no publicly held corporation owns 10% or more of its stock.


Dated: June 26, 2020                                  Respectfully Submitted:


                                                      s/Tracy A. Warren
                                                      Tracy A. Warren (Pro Hac Vice forthcoming)
                                                      Joanne N. Davies (Pro Hac Vice forthcoming)
                                                      Ashley L. Milnes (Pro Hac Vice forthcoming
                                                      Buchalter, A Professional Corporation
                                                      655 W. Broadway, Suite 1625
                                                      San Diego, California 92101
                                                      T: (619) 219-5360
                                                      twarren@buchalter.com
                                                      jdavies@buchalter.com
                                                      amilnes@buchalter.com
/s/ Lauren M. Paxton, Esq. ____________
Lauren M. Paxton, Esq.
Calcagni & Kanefsky LLP
1085 Raymond Blvd., 14th Floor
Newark, NJ 07102
Tel: 862-233-8130
LPaxton@ck-litigation.com
